                Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 1 of 27




 1                                              THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,                        NO. CR17-00276RSM
11
                             Plaintiff,
                                                        SENTENCING MEMORANDUM
12
                                                        OF THE UNITED STATES
13
                        v.
14     FEDIR OLEKSIYOVYCH HLADYR,
15                   Defendant.
16
17
           The United States of America, by and through undersigned counsel, files this
18
     Memorandum in anticipation of the sentencing hearing in this matter. Sentencing is
19
     scheduled for April 16, 2021, to be held by videoconference with the defendant’s
20
     consent.
21
22                                        I.   INTRODUCTION
23         Defendant Fedir Hladyr was a key member of the notorious hacking group
24 commonly called “FIN7.” FIN7 was one of the top cybersecurity threats for companies
25 in the retail, restaurant, and hospitality industries and other such consumer-facing
26 businesses that used point-of-sale terminals to process payment card transactions. For
27 this reason, cybersecurity experts have described FIN7 as “one of the most prolific
28
      SENTENCING MEMORANDUM/HLADYR                                            UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      CR17-00276RSM - 1
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                 Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 2 of 27




 1 financial threat groups of this decade.” 1 The scope of the harm caused by FIN7 is
 2 staggering: FIN7 targeted and attacked hundreds of U.S. businesses, stole tens of
 3 millions of payment cards, and – by some estimates – caused over a billion dollars of
 4 damage.
 5              Defendant Fedir Hladyr was a knowing and willing participant of FIN7. He
 6 appears before the Court after pleading guilty to one count of conspiracy to commit wire
 7 fraud and one count of conspiracy to commit computer hacking. Defendant admits that
 8 he served as a high-level manager and systems administrator for FIN7. In that capacity,
 9 he played a central role in aggregating stolen payment card information, supervising
10 FIN7’s hackers, and maintaining the elaborate network of servers that FIN7 used to
11 attack and control victims’ computers.
12              For the reasons set forth below and in the government’s related filing, the United
13 States joins in the recommendation of the U.S. Probation Office and respectfully
14 recommends that the Court impose a sentence of 120 months. The United States further
15 requests the Court order restitution and forfeiture, as discussed below.
16
                                        II.     FACTUAL BACKGROUND
17 A.           The FIN7 Criminal Enterprise
18              Cybercrime has evolved dramatically in the last decade. 2 What was once the
19 province of lone wolf hackers, became a crowded space filled with financially motivated
20 hacking crews led by charismatic hackers such as Roman Seleznev and David Schrooten,
21 who were sentenced in this district to 27 and 14 years respectively. At the peak of their
22 exploits, Seleznev and Schrooten were viewed as pioneers in their field, with Seleznev’s
23 crew gaining particular notoriety for selling information for millions of stolen payment
24 cards. In the modern age of cybercrime, these early pioneers have been overtaken by the
25
26   1
      https://www.fireeye.com/blog/threat-research/2018/08/fin7-pursuing-an-enigmatic-and-evasive-global-criminal-
27   operation.html (last checked 4/8/2021).

28   2
         See generally Jonathan Lusthaus, Industry of Anonymity: Inside the Business of Cybercrime (2018).
         SENTENCING MEMORANDUM/HLADYR                                                              UNITED STATES ATTORNEY
                                                                                                  700 STEWART STREET, SUITE 5220
         CR17-00276RSM - 2
                                                                                                    SEATTLE, WASHINGTON 98101
                                                                                                          (206) 553-7970
               Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 3 of 27




 1 next wave of cybercriminals who have brought with them lessons learned from the
 2 startup explosion in the business world on how small firms can leverage technology to
 3 operate on a massive scale. As a result, rogue actors and loosely affiliated groups of
 4 hackers have now been surpassed by sophisticated cybercriminal enterprises that rely on
 5 specialization, division of labor, and cyclical malware development to take on the
 6 cybersecurity of major businesses.
 7           No hacking group epitomizes the industrialization of cybercrime better than the
 8 FIN7 criminal enterprise. FIN7 has had over 70 members who were organized into
 9 discrete departments and teams. See Presentence Report (“PSR”), ¶12; Plea Agreement
10 (“PA”), ¶9.b. One department developed a full suite of malware tools, while another
11 department designed and sent phishing emails. Yet another department consisted of
12 teams of hackers who surveilled and exploited victim companies that inadvertently had
13 activated malware in the phishing emails. PSR, ¶12. FIN7 even used common project
14 management software to direct workflow and to coordinate the efforts of its distributed
15 workforce. PSR, ¶¶15, 28. This high level of sophistication and organization allowed
16 FIN7 to continuously update not only its malware tools, but also its cutting-edge attack
17 methodologies, in a manner that made FIN7 an increasingly formidable threat to even the
18 most robust cybersecurity systems. As one cybersecurity company has explained, “FIN7
19 has demonstrated that they are highly adaptable, evading detection mechanisms while
20 impacting a number of large US retail companies over an extended period of time.” 3
21           Since approximately September 2015, FIN7 has leveraged its workforce and its
22 malware tools to relentlessly launch waves of attacks against hundreds of companies.
23 PA, ¶9.b. FIN7’s top-level leadership and managers (like Defendant Hladyr) made sure
24 to extract value from every tool and employee at their disposal. Unable to match the
25 sophistication and sheer manpower of FIN7, numerous restaurant chains, hotels, casinos,
26
27   3
       Footprints of FIN7: Pushing New Techniques to Evade Detection, https://www.icebrg.io/blog/old-dog-new-tricks-
28   fin7-pushing-new-techniques-to-evade-detection (last checked 4/8/2021).
         SENTENCING MEMORANDUM/HLADYR                                                          UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
         CR17-00276RSM - 3
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
               Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 4 of 27




 1 car dealerships, law firms, and many others, were breached by FIN7’s teams of hackers.
 2 PSR, ¶8.
 3
     B.      Combi Security
 4           Not only did FIN7 imitate the practices of the business world, it also masqueraded
 5 as a legitimate company. Almost comically, FIN7 created a fake cybersecurity business
 6 called “Combi Security” to, among other things, recruit and provide low-level members
 7 with plausible deniability regarding their involvement in an international hacking
 8 scheme. PSR, ¶¶9-10. Technologically skilled individuals, such as Defendant Hladyr,
 9 were initially hired by Combi Security and may claim to believe that they thought they
10 were joining a legitimate company. However, anyone performing any meaningful
11 amount of work for Combi Security would have quickly realized that the company was
12 actually a cybercriminal enterprise determined to exploit, rather than protect, the
13 cybersecurity of its victims. See PA, ¶9.g.
14       For a brief period, FIN7 even maintained a public website for Combi Security.
15 PSR, ¶10. The website, which itself exhibited the hallmarks of a sham, stated that the
16 company provided cybersecurity services such as penetration testing: 4
17
18
19
20
21
22
23
24
25
26
27   4
      Further confirming the readily apparent illegitimacy of Combi Security, the website became inactive during the
28   scheme. Moreover, various points, FIN7 used different sham company names in a similar manner.
         SENTENCING MEMORANDUM/HLADYR                                                             UNITED STATES ATTORNEY
                                                                                                 700 STEWART STREET, SUITE 5220
         CR17-00276RSM - 4
                                                                                                   SEATTLE, WASHINGTON 98101
                                                                                                         (206) 553-7970
             Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 5 of 27




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11 The website also claimed that:
12    •     Combi Security was “one of the leading international companies in the field of
            information security”;
13
14    •     Combi Security had “a team of top professionals in the field of information
            security for all kinds of organizations working around the world.”; and
15
16    •     Combi Security’s “main mission is to ensure the safety of your activities,
            minimizing the risk of information technologies. Each call to us for help, we
17          consider very carefully on an individual basis . . .”
18
     To add insult to injury, Combi Security’s website included a “portfolio” of purported
19
     clients that had the logos of multiple victim companies. Needless to say, there is no
20
     evidence that Combi Security performed any legitimate work. PA, ¶9.c. And, surely,
21
     none of FIN7’s victims hired Combi Security to “test” their security.
22
     C.     FIN7’s Attack Methodology
23
            FIN7 typically attacked the weakest element of a company’s cybersecurity – the
24
     human element. After conducting research on a target company, FIN7 would launch
25
26
27
28
      SENTENCING MEMORANDUM/HLADYR                                             UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      CR17-00276RSM - 5
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                 Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 6 of 27




1 tailored phishing email campaigns against employees of the target company. 5 PSR, ¶16.
2 Although FIN7 has sent phishing emails to employees in a variety of roles, FIN7 is well-
3 known for targeting customer service representatives with emails that exploit the
4 representatives’ desire to be responsive to their customers.
5               FIN7 used a wide variety of phishing emails, some of better quality than others.
6 For example, FIN7 sent emails to restaurant managers, such as the following, 6 that
7 complained about getting food poisoning and exploited public health and safety concerns:
8
9
10
11
12
13
14
15
16
17
18
19
20
     Other emails enticed the recipient to open an attachment purportedly containing a large
21
     order:
22
23
24
25
26   5
      See generally Operation Grand Mars: Defending Against Carbanak Cyber Attacks,
27   https://www2.trustwave.com/Operation-Grand-Mars.html (last checked 4/8/2021).

28   6
         Victim information has been blurred or redacted in the examples contained in this memorandum.
         SENTENCING MEMORANDUM/HLADYR                                                             UNITED STATES ATTORNEY
                                                                                                 700 STEWART STREET, SUITE 5220
         CR17-00276RSM - 6
                                                                                                   SEATTLE, WASHINGTON 98101
                                                                                                         (206) 553-7970
             Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 7 of 27




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
           FIN7 also launched phishing attacks aimed at personnel at victim companies who
24
     had unique access to proprietary and non-public information. PSR, ¶18. For example,
25
     FIN7 targeted employees involved with preparing corporate filings with the United States
26
     Securities and Exchange Commission (“SEC”). Id. These emails used an email address
27
     that spoofed an address associated with the SEC’s electronic filing system and induced
28
      SENTENCING MEMORANDUM/HLADYR                                           UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      CR17-00276RSM - 7
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 8 of 27




 1 the recipient to open an attachment to the email. The example below was delivered
 2 directly to an in-house corporate counsel of a publicly traded corporation, who was
 3 responsible for the company’s securities filings:
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
                 e
18
     Induced by the seemingly legitimate email and the significance of the purported subject,
19
     the attorney unknowingly activated the malware and exposed the business’ network to
20
     FIN7’s hackers.
21
22         In many of the attacks, a FIN7 member, or someone hired by FIN7, also called the
23 recipients of phishing emails and used social engineering techniques to encourage
24 recipients to first read the emails and then open the email attachments in a manner that
25 inadvertently activated malware embedded in the attachment. PA, ¶9.d, PSR, ¶19. The
26 attachments to the phishing emails started off as rudimentary (but highly effective)
27 Microsoft Word documents or Rich Text Format (.rtf) files with embedded malware:
28
      SENTENCING MEMORANDUM/HLADYR                                            UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      CR17-00276RSM - 8
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
            Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 9 of 27




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12 PSR, ¶17. Over time, the attachments became more and more sophisticated. Among
13 other things, FIN7 improved the graphics in the file and incorporated trustmarks of well-
14 known companies to increase the likelihood that recipients would activate the embedded
15 malware, as exhibited in the examples below:
16
17
18
19
20
21
22
23
24
25
26
27
28
     SENTENCING MEMORANDUM/HLADYR                                           UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     CR17-00276RSM - 9
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 10 of 27




 1 FIN7 used multiple malware delivery mechanisms in its phishing attachments including,
 2 but not limited to, weaponized Microsoft Word macros, malicious Object Linking and
 3 Embedding (OLE) objects, malicious visual basic scripts or JavaScript, and malicious
 4 embedded shortcut files (LNK files). 7 PSR ¶17, PA, ¶9.d.
 5
     D.      The FIN7 Botnet
 6           Once the initial malware was activated, FIN7 gained a beachhead in the victim’s
 7 network. PSR, ¶20. From this beachhead, FIN7 could deploy additional malware,
 8 conduct reconnaissance, and target systems that contained sensitive financial information.
 9 PA, ¶9.d. FIN7 typically used the Carbanak malware as a “backdoor” that allowed the
10 enterprise to maintain persistent and discrete access to the victim company’s network.
11 PSR, ¶21. The Carbanak malware has robust data-stealing capabilities and even enables
12 hackers to record activity occurring on the desktops of infected computers. In addition to
13 the Carbanak malware, FIN7 had an arsenal of tools it used to maintain its presence in
14 networks and to steal data. Examples of these tools include Cobalt Strike, DRIFTPIN,
15 HALFBAKED, GRIFFON, Bateleur, and Metasploit Pro. PSR, ¶¶22-23.
16     FIN7’s malware connected infected computers to a network of command and
17 control servers located around the world. PA, ¶9.d. FIN7 regularly incorporated
18 compromised computers or “bots” into a “botnet” that could be controlled through
19 custom administrative control panels. PSR, ¶¶21-22. The control panels gave FIN7 the
20 ability to view, edit, and send commands to a particular bot. PSR, ¶22. The panels also
21 provide an effective means for the group to receive data back from the compromised
22 computers. PSR, ¶23. And, most importantly, perhaps, the panels provided a scalable
23
24
25
26   7
       See FIN7 Evolution and the Phishing LNK, https://www.fireeye.com/blog/threat-research/2017/04/fin7-phishing-
     lnk.html (last checked 4/8/2021); Footprints of FIN7: Pushing New Techniques to Evade Detection,
27   https://www.icebrg.io/blog/old-dog-new-tricks-fin7-pushing-new-techniques-to-evade-detection (last checked
     4/8/2021).
28
         SENTENCING MEMORANDUM/HLADYR                                                          UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
         CR17-00276RSM - 10
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
            Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 11 of 27




 1 way for the enterprise to not only give new members access to breached computers, but
 2 also to add an unlimited number bots to the botnet.
 3         The custom user interface for the administrative control panel gave FIN7
 4 convenient access and control over individual bots. The panel listed each bot and
 5 provided information, such as the PC name of the bot, domain of the bot, and whether the
 6 bot had antivirus software. When a FIN7 member selected an individual bot, the panel
 7 allowed them to run a variety of commands, such as generating a list of processes running
 8 on the bot, executing programs, and taking a screenshot. The following annotated
 9 screenshot shows a version of the control panel and illustrates the functionality of the
10 panel’s interface:
11
12
13
14
15
16
17
18
19
20
21 In most cases, FIN7 members were tasked with locating and compromising the victims’
22 point-of-sale systems, in order to scrape and steal the financial data of ordinary
23 consumers. According to a study of a sample of just fifteen million payment cards stolen
24 by FIN7, FIN7’s hackers were able to locate and exploit the point-of-sale systems of over
25 3,600 physical locations across the country. PSR, ¶35.
26
27
28
     SENTENCING MEMORANDUM/HLADYR                                             UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     CR17-00276RSM - 11
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 12 of 27




 1 E.         FIN7’s Victims
 2            Hundreds of victim companies were attacked by FIN7. PA, ¶9.b. These attacks
 3 resulted in the theft of troves of financial information, including the exfiltration of
 4 information for tens of millions of payment card numbers. 8 PA, ¶9.j. The breaches and
 5 the subsequent fraudulent use of the stolen financial information impacted numerous
 6 victims including companies who were breached, financial institutions, card brands,
 7 merchant processers, insurance companies, retail companies, and individual card holders.
 8 PA, ¶9.l; PSR, ¶35.
 9            These victims incurred enormous costs that, according to some estimates,
10 exceeded one billion dollars. 9 The breached companies faced costs associated with
11 remediating the breach, customer notification, lost business, resolving ensuing class
12 action lawsuits, and potentially paying fines to state Attorney Generals and government
13 agencies. 10 PA, ¶9.l; PSR, ¶35. The financial institutions that issued the payment cards
14 faced losses associated with the fraudulent purchases and replacing customers’ cards. Id.
15 Much of those losses were, in turn, passed onto businesses at which the stolen payment
16 card numbers were used to make purchases.
17            FIN7 monetized the stolen financial information in various ways. One central way
18 the enterprise sold payment card information was to advertise the sale of “dumps” of the
19 information on underground vending sites such as Joker’s Stash. PSR, ¶25. The
20 following screenshot shows an advertisement on Joker’s Stash of a dump of four million
21 card numbers stolen by FIN7:
22
23   8
       The total number of payment cards that FIN7 stole is not at issue. For the purposes of sentencing, the parties have
24   stipulated that Defendant Hladyr should be held accountable for the theft of 5.9 million payment cards. PA, ¶11.b.

25
     9
       The actual loss number is not at issue. The parties have stipulated that – during Defendant Hladyr’s participation
     in the criminal enterprise – FIN7 caused over $100 million in losses. PA, ¶9.l.
26   10
       The Ponemon Institute and IBM Security estimate that the average cost of a significant data breach in the United
27   States in 2020 was $6.39 million, with the cost per record of customers’ personally identifiable information coming
     in at $150. However, mega breaches which involved the theft of one to ten million records cost an average of $50
28   million. https://www.ibm.com/security/data-breach (last checked 4/8/2021).
         SENTENCING MEMORANDUM/HLADYR                                                                UNITED STATES ATTORNEY
                                                                                                    700 STEWART STREET, SUITE 5220
         CR17-00276RSM - 12
                                                                                                      SEATTLE, WASHINGTON 98101
                                                                                                            (206) 553-7970
            Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 13 of 27




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12 As shown in the next screenshot, Joker Stash allowed fraudsters to sort through solen
13 payment cards by the type of card stolen (debit or credit), the level of the card (classic or
14 platinum), and the state in which the owner of the card resided:
15
16
17
18
19
20
21
22 Fraudsters who purchased the stolen information would then imprint the information on
23 blank payment cards so they could be used to conduct fraudulent purchases. The location
24 of the legitimate card holder assists fraudsters in avoiding fraud alerts and detection
25 mechanisms designed to notify financial institutions when customer cards are used to
26 make purchases outside of the card holder’s state of residence.
27
28
     SENTENCING MEMORANDUM/HLADYR                                               UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     CR17-00276RSM - 13
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
               Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 14 of 27




 1 F.         Defendant’s Role as a FIN7 Manager
 2            Defendant Hladyr was a high-level manager and systems administrator for FIN7.
 3 PA, ¶¶9.f, 9.h-I; PSR, ¶27. Contrary to the statement on page five of the defense’s
 4 sentencing memorandum, Defendant did not have “limited knowledge and understanding
 5 of the consequences of his actions as a system administrator,” and his job responsibilities
 6 were anything but “typical.” 11 As Defendant knowingly and intelligently stipulated
 7 during his change of plea hearing, he had full knowledge that he was being paid to be part
 8 of a major criminal enterprise:
 9            Shortly after joining Combi Security, Defendant became aware of the fact
              that Combi Security was not a legitimate company. Combi Security was
10
              the front company for an illegal enterprise that was attempting to breach the
11            network security of victim companies without their knowledge or
              authorization. At no time during his work with Combi Security did
12
              Defendant see: (1) any indication (written or otherwise) that Combi
13            Security had been hired to perform penetration testing; (2) any reports or
              recommendations written by Combi Security to purported customers
14
              explaining vulnerabilities in the customers’ network security and offering
15            recommendations on how to fix those vulnerabilities; or (3) any measures
              taken to appropriately safeguard from misuse the confidential information
16
              taken from the victims networks, such as network credentials, network
17            maps, and sensitive business information.
18 PA, ¶9.g.
19       A system administrator typically is an IT professional responsible for managing
20 and maintaining multiuser computer environments, such as a company’s network
21 environment. Defendant Hladyr was not a typical systems administrator. Defendant was
22 responsible for setting up and maintaining a worldwide network of servers that a
23 notorious cybercriminal enterprise used to carry out cyberattacks against hundreds of
24 victims. PA, ¶9.f; PSR, ¶28. Among other things, these severs hosted the administrative
25
26   11
        This statement is inconsistent with the facts stipulated to in the plea agreement and elsewhere. Presumably, this
27   statement was not intended to be a claim that minimized Defendant’s role in the criminal enterprise and his
     knowledge of the illegality of his actions. If, however, the defense chooses to advance this claim at the sentencing
28   hearing, the United States requests the opportunity to present evidence refuting the claim.
      SENTENCING MEMORANDUM/HLADYR                                                                   UNITED STATES ATTORNEY
                                                                                                    700 STEWART STREET, SUITE 5220
      CR17-00276RSM - 14
                                                                                                      SEATTLE, WASHINGTON 98101
                                                                                                            (206) 553-7970
            Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 15 of 27




 1 control panels that FIN7 used to control infected computers and exfiltrate information for
 2 millions of payment cards. PA, ¶9.f.
 3         Defendant also maintained communication servers used by FIN7, including
 4 HipChat, JIRA, Jabber, and servers. PSR, ¶31; PA, ¶9.f. Defendant’s activity on these
 5 servers demonstrates that he was deeply involved with the illegal work of the enterprise.
 6 On the HipChat server, Defendant uploaded malware used by FIN7, stolen credit card
 7 information, and stolen data collected from victim computers including stolen usernames
 8 and passwords, network maps of internal network infrastructures, internal documents,
 9 and internal website server data. PSR, ¶32; PA, ¶9.i. On the JIRA project management
10 server, Defendant was not only the server’s administrator, but also an active participant.
11 For example, on approximately September 7, 2016, Defendant created an issue on the
12 JIRA server to coordinate FIN7’s efforts to breach Victim-6, a U.S.-based delicatessen
13 chain with hundreds of locations in the United States. That month, Defendant and one
14 other FIN7 member uploaded several files and information about Victim-6’s internal
15 network infrastructure and stolen user credentials. A large number of payment card
16 numbers stolen from Victim-6’s point-of-sale systems by FIN7 were later offered for sale
17 on Joker’s Stash.
18         Defendant’s technical acumen allowed him to rise within the enterprise. He was
19 elevated quickly to a managerial role in which he communicated regularly with FIN7’s
20 top-tier leadership – consisting of approximately four individuals – and relayed their
21 orders to subordinate FIN7 members. See PA, ¶9.h; PSR, ¶30. In this high-level role, he
22 was responsible for, among other things, “aggregating stolen payment card information,
23 providing technical guidance to FIN7 members, issuing assignment to FIN7 hackers, and
24 supervising teams of hackers.” PA, ¶9.h. In return, Defendant Hladyr received increased
25 payments and bonuses, which amounted to a sizeable sum by Ukrainian standards.
26
27
28
     SENTENCING MEMORANDUM/HLADYR                                             UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     CR17-00276RSM - 15
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                 Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 16 of 27




1         III.     THE PLEA AGREEMENT AND THE SENTENCING GUIDELINES
                                  CALCULATION
2
     A.      The Plea Agreement
3
             On September 11, 2019, Defendant Hladyr pleaded guilty to one count of
4
     Conspiracy to Commit Wire Fraud (Count 1), in violation of 18 U.S.C. § 1349, and one
5
     count of Conspiracy to Commit Computer Hacking (Count 16) in violation of 18 U.S.C.
6
     § 371. PA, ¶1 (Dkt. #64). The plea agreement includes an extensive statement of facts
7
     setting forth a summary of Defendant Hladyr’s central role as a high-level manager and
8
     systems administrator for the FIN7 criminal enterprise. See PA, ¶9.
9
             1.       Dismissal of Remaining Counts
10
             Pursuant to Paragraph 1 of the plea agreement, the United States requests
11
     dismissal of Counts 2-15 and 17-26 of the Superseding Indictment.
12
             2.       Forfeiture
13
             Defendant stipulated that he made at least $100,000 for his participation in the
14
     FIN7 criminal enterprise. See PA, ¶9.l. Consistent with that stipulation, Defendant
15
     agreed in Paragraph 7 of the plea agreement to forfeit a sum of money in the amount of
16
     $100,000. On April 1, 2021, the United States filed a motion for entry of a forfeiture
17
     money judgment. Dkt. #71. Subsequently, on April 9, 2021, the Court entered the
18
     proposed forfeiture order. Dkt. #84. The United States requests that the Court make the
19
     order part of Defendant’s sentence at the sentencing hearing.
20
             3.       Restitution
21
             The harm caused by Defendant and his FIN7 co-conspirators is enormous. For the
22
     purposes of sentencing, the parties have stipulated that the actual loss to financial
23
     institutions, merchant processers, insurance companies, retail companies, and individual
24
     cardholders exceeded $100 million. See PA, ¶9.l. In Paragraph 6 of the plea agreement,
25
     Defendant agreed to pay restitution in the apportioned amount of $2,500,000.
26
     Accordingly, the United States requests that the Court enter a restitution judgment in this
27
28
      SENTENCING MEMORANDUM/HLADYR                                               UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      CR17-00276RSM - 16
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
            Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 17 of 27




 1 amount and specify that this obligation shall not be joint and several with any other FIN7
 2 defendant.
 3         4.     Appellate Wavier
 4         In paragraph 16 of the plea agreement, Defendant waived his appellate rights and
 5 his rights to collateral attack provided that the Court imposes a custodial sentence that is
 6 within or below the Sentencing Guidelines range. Assuming the Court imposes a term of
 7 incarceration that is within or below the Sentencing Guidelines range as determined by
 8 the Court at the time of sentencing, the United States requests that the Court advise
 9 Defendant appropriately regarding his remaining appellate rights, following imposition of
10 sentence.
11 B.      The Presentence Report and the Offense Level Calculation
12         In Paragraph 11 of the plea agreement, the parties stipulated to the following
13 Guidelines calculation:
14              a.      A base offense level of 6, pursuant to USSG § 2B1.1(a)(2).
15                b.     An offense level enhancement of 30 levels (+30), based on a loss
16 amount of more than $550,000,000, pursuant to USSG § 2B1.1(b)(1)(P). For the
17 purposes of sentencing, the parties agreed to limit the number of stolen payment cards to
18 5.9 million. Pursuant to Application Note 3(F)(i), a $500 loss amount is imputed to each
19 payment card, resulting in a total loss amount, for Guidelines purposes, of
20 $2,950,000,000.
21              c.       An offense level enhancement of 2 levels (+2), because the offense
22 involved more than 10 victims, pursuant to USSG § 2B1.1(b)(2)(A).
23             d.      An offense level enhancement of 2 levels (+2), because the offense
24 involved receiving stolen property, and the defendant was a person in the business of
25 receiving and selling stolen property, pursuant to USSG § 2B1.1(b)(4).
26                e.     An offense level enhancement of 2 levels (+2), because a substantial
27 part of the fraudulent scheme was committed from outside the United States and because
28
     SENTENCING MEMORANDUM/HLADYR                                              UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     CR17-00276RSM - 17
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
            Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 18 of 27




 1 the offense involved sophisticated means and the defendant intentionally engaged in and
 2 caused the conduct constituting sophisticated means, pursuant to USSG § 2B1.1(b)(10).
 3                f.     An offense level enhancement of 2 levels (+2), because the offense
 4 involved the trafficking in unauthorized access devices and counterfeit access devices
 5 and because the offense involved the possession of more than 5 means of identification
 6 that were unlawfully obtained, pursuant to USSG § 2B1.1(b)(11).
 7                g.     An offense level enhancement of 3 levels (+3), because the
 8 defendant was a manager (but not an organizer or leader) and the criminal activity
 9 involved more than five participants and was extensive, pursuant to USSG § 3B1.1(b).
10                h.     An offense level reduction for acceptance of responsibility, pursuant
11 to USSG § 3E1.1.
12         The stipulated Guidelines range results in in a total offense level of 43 after
13 crediting Defendant Hladyr with three points (-3) for acceptance of responsibility.
14 Defendant Hladyr falls within criminal history category I, as he has no countable criminal
15 convictions.
16         The United States Probation Office prepared a final presentence report on April 2,
17 2021 with a Guidelines calculation that is consistent with the parties’ stipulations. A total
18 offense level of 43, even coupled with a criminal history category I, would result in a life
19 sentence under the advisory Guidelines. However, in this case, the Guidelines range of
20 imprisonment is the statutory maximum sentence of 25 years, pursuant to USSG § 5G1.1.
21
     C.    Defendant’s Time in Custody
22         It is the government’s understanding that the Bureau of Prisons will give
23 Defendant Hladyr credit for the time he has spent in law enforcement custody since his
24 initial arrest in Germany on January 10, 2018. PSR, ¶33. At the time of the sentencing
25 hearing on April 16, 2021, Defendant will have been in law enforcement custody for
26 approximately 39 months.
27
28
     SENTENCING MEMORANDUM/HLADYR                                               UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     CR17-00276RSM - 18
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
            Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 19 of 27




 1                       IV.    SENTENCING RECOMMENDATION
 2         The United States joins the Probation Office in recommending a ten-year custodial
 3 sentence for Defendant Hladyr. Specifically, the United States recommends 120 months
 4 of imprisonment for Count 1 and 60 months of imprisonment for Count 2, to be served
 5 concurrently. As discussed below, the United States submits that this recommended
 6 sentence is sufficient but not greater than necessary, and is justified by a balancing the
 7 factors set forth in Title 18, United States Code, Section 3553(a).
 8         As the Ninth Circuit and the Supreme Court have explained, the Sentencing
 9 Guidelines are “the ‘starting point and the initial benchmark’ . . . and are to be kept in
10 mind throughout the process.” United States v. Carty, 520 F.3d 984, 996 (9th Cir. 2008)
11 (internal citations omitted). Title 18, United States Code, Section 3553(a), sets forth
12 factors for the Court to consider alongside the advisory Guidelines range. The United
13 States submits that the recommended sentence is appropriate particularly in light of “the
14 nature and circumstances of the offense,” “the history and characteristics of the
15 defendant,” and the need for the sentence “to reflect the seriousness of the offense, to
16 promote respect for the law, and to provide just punishment for the offense,” “to afford
17 adequate deterrence to criminal conduct,” and “to avoid unwarranted sentence
18 disparities.” 18 U.S.C. §§ 3553(a)(1), (a)(2), and (a)(6).
19 A.      The Nature and Circumstances of the Offenses
20         The nature and circumstances of Defendant Hladyr’s offenses are unprecedented
21 in this district. Defendant was a key member of one of the most sophisticated and
22 successful hacking groups in modern times. Under the advisory Guidelines, Defendant is
23 accountable for a loss amount of $2,950,000,000. No defendant in memory has been
24 accountable for a larger loss amount in this district.
25         Although the aggregate loss amount under the Guidelines is astronomical, it does
26 not adequately convey the harm that Defendant and his FIN7 co-conspirators caused to
27 victims around the world. FIN7 was relentless in its repeated attacks against hundreds of
28
     SENTENCING MEMORANDUM/HLADYR                                               UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     CR17-00276RSM - 19
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
            Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 20 of 27




 1 companies. As explained in Section II.E, supra, these attacks negatively impacted
 2 numerous parties including the companies whose security was breached, the card brands
 3 and financial institutions associated with the stolen payment cards, the individual card
 4 holders who had their information stolen, and the businesses at which the stolen payment
 5 cards were later used to make fraudulent purchasers. Defendant Hladyr deserves a
 6 sentence that reflects the enormity of the harm he caused to these victims.
 7         The scale and sophistication of the FIN7 criminal enterprise is also an aggravating
 8 factor. Unlike groups of rogue cybercriminal actors, FIN7 approached hacking with the
 9 premeditated discipline and refinement of a multinational business operation, which it
10 essentially was, albeit with an illegal and nefarious business plan. FIN7’s structure
11 assigned discrete aspects of the hacking and monetization processes across members and
12 groups, all subject to a management hierarchy comprised of managers and top-level
13 bosses, who operated like executives. For instance, while certain members continued to
14 develop and improve the phishing email messaging and social engineering techniques,
15 others continued to build upon the enterprise’s suite of malware tools. Others, including
16 Defendant Hladyr, managed the physical infrastructure of the operation, while also
17 providing mentorship and technical training to subordinates. Only a complex and
18 disciplined enterprise like FIN7 could have integrated these diverse roles in a cohesive
19 and scalable manner that allowed the enterprise to have a devastating worldwide impact.
20         Defendant Hladyr was not a peripheral player in the criminal enterprise. To the
21 contrary, for the 29 months from when he joined the group in August 2015 to when he
22 was arrested in January 2018, Defendant was a high-level manager who directed other
23 members of the group and who controlled FIN7’s extensive server infrastructure and
24 encrypted channels of communication. Quite literally, Defendant held the keys to the
25 kingdom. It was Defendant who had the ability to grant new members access to the
26 communication servers that FIN7 used to coordinate its attacks. And, it was Defendant
27 who set up and managed the complex web of servers located around the world that FIN7
28
     SENTENCING MEMORANDUM/HLADYR                                             UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     CR17-00276RSM - 20
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 21 of 27




 1 used to deploy its malware, control infected computers, and steal payment card
 2 information and other financial information. Just as Defendant Hladyr had the ability to
 3 setup these servers, he had the ability to disable them. Only his greed prevented him
 4 from pulling the plug on the entire operation and turning over valuable evidence to law
 5 enforcement. There should be little doubt that Defendant would still be working for FIN7
 6 today if he had not been arrested. 12
 7            The defense contends that a ten-year sentence is disproportionate to Defendant’s
 8 role and the proceeds he received. However, a sophisticated cybercriminal like
 9 Defendant Hladyr should not be permitted to raise disproportionality as a shield for at
10 least three central reasons.
11            First, the asymmetry between the relatively limited investment of resources by
12 cybercriminals and the enormous harm they cause is exactly what makes cybercrime so
13 alluring. Cybercriminals like Defendant Hladyr pose such a great threat because they use
14 their specialized skills and training to amplify the reach and impact of their criminal
15 activity. Instead of having to physically rob a thousand individual locations of a major
16 restaurant chain one by one, FIN7 hackers were able to deploy a single methodology to
17 rob all of the locations of multiple restaurant chains simultaneously from the comfort and
18 safety of their keyboards in distant countries. Consequently, Defendant Hladyr cannot
19 fairly invoke disproportionality when he made a deliberate decision to leverage his
20 technological expertise to carry out his criminal activity on a massive scale.
21            Second, and relatedly, the asymmetrical harm caused by Defendant’s offenses
22 were the foreseeable and intended consequences. This is not a case where a defendant
23
24
25
     12
        As previously mentioned, there was a level of leadership above Defendant Hladyr who likely received the lion’s
     share of the criminal proceeds. In recommending only a ten-year sentence, the United States weighed heavily the
26   fact that Defendant was not a top-level leader in the criminal enterprise and, as a result, did not make millions in
     profit. Although the proceeds Defendant received were modest by Western standards, they were substantial by
27   Ukrainian standards and allowed him to afford luxuries like a European tour and visit to Disneyland Paris. Fittingly,
     it was that trip that led Defendant’s arrest on his return route through Germany.
28
      SENTENCING MEMORANDUM/HLADYR                                                                  UNITED STATES ATTORNEY
                                                                                                   700 STEWART STREET, SUITE 5220
      CR17-00276RSM - 21
                                                                                                     SEATTLE, WASHINGTON 98101
                                                                                                           (206) 553-7970
            Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 22 of 27




 1 takes a simple action that cascades into a series of unpredictable events. To the contrary,
 2 Defendant Hladyr and his co-conspirators knew exactly what they were doing and the
 3 harm that they would cause. FIN7’s methodology relied on volume – to hack and harvest
 4 the maximum amount of financial data, and in turn to indiscriminately impact the
 5 maximum number of individual victims. Defendant and his co-conspirators fully
 6 understood the devasting harm the data breaches would cause and the large amount of
 7 fraudulent purchases that would be made with the stolen payment card information.
 8 Because this was the intended result of FIN7’s relentless attacks, Defendant cannot now
 9 claim to be a victim of his own success in helping to accomplish this goal.
10         Third, criminal proceeds from cybercrime are almost always substantially less
11 than the harm incurred by victims. This is particularly true when hackers attempt to
12 profit from stolen payment card information. FIN7 monetized the stolen payment card
13 information by selling it in bulk sales on underground forums such as Joker Stash. As a
14 result, the proceeds that FIN7 received per stolen payment card was relatively low
15 (compared to the ensuing fraudulent purchases made using the stolen card information),
16 particularly after middlemen who facilitated the sales took their cut. Defendant Hladyr
17 cannot reasonably contend that he is entitled to a sentencing discount because he received
18 only a portion of the overall profits made by all the criminals who exploited the stolen
19 payment card information.
20
     B.    Defendant’s History and Characteristics
21         Defendant Hladyr’s history and characteristics suggest a sentence below the
22 advisory Guidelines range would be appropriate. The recommended ten-year sentence
23 appropriately considers that Defendant has no prior criminal history and held legitimate
24 jobs before he joined FIN7. However, the recommended sentence also considers the fact
25 that Defendant still poses a risk of recidivism. After Defendant is released, he will be
26 deported and likely will return to Ukraine. The same financial hardships that he claimed
27 forced him to join FIN7 will be present when he reenters society after serving his
28
     SENTENCING MEMORANDUM/HLADYR                                             UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     CR17-00276RSM - 22
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 23 of 27




 1 sentence. It remains to be seen whether Defendant will resist the lure of the asymmetrical
 2 rewards he could reap by again leveraging his technical expertise to commit crime.
 3
     C.       The Need for the Sentence to Reflect the Seriousness of the Offenses, to
 4            Promote Respect for the Law, and to Provide Just Punishment
 5            These factors weigh strongly in favor of a judgment that imposes a lengthy term of
 6 incarceration. Given FIN7’s notoriety, this case will be used nationally as benchmark for
 7 sentences in other major cybercrime cases. Crimes like those committed by Defendant
 8 Hladyr are a serious threat to the viability of businesses and financial institutions
 9 everywhere, as well as to the security of their customers. A ten-year custodial sentence
10 would send a message that there are harsh consequences for joining a cybercriminal
11 enterprise like FIN7.
12            The need to promote respect for laws that prohibit cybercrime is particularly high
13 given the major increase in attacks against U.S. interests that are launched by foreign
14 actors. It is rare that a member of a sophisticated cybercriminal organization is identified,
15 arrested, and extradited for prosecution in the United States. Too often, international
16 cybercriminals can conceal their identities or hide in countries in which they are beyond
17 the reach of law enforcement. Accordingly, this case presents a rare opportunity to
18 demonstrate that not only can law enforcement identify and arrest sophisticated
19 cybercriminals, but also that such cybercriminals face harsh consequences for attacking
20 U.S. businesses and consumers.
21            Finally, no discussion of these factors would be complete without additional
22 mention of the enormous harm that Defendant Hladyr caused to numerous victims.
23 These victims included, at a minimum, “financial institutions, merchant processers,
24 insurance companies, retail companies, and individual cardholders.” 13 PA, ¶9.l. A ten-
25
26   13
       It is important to note the general public bears much of the cost caused by cybercriminal enterprises. When
     businesses sustain fraud-related losses or expenses, they generally pass these costs on to the average American in the
27   form of higher prices, fees and other indirect charges. See Lydia Segal, Credit Card Fraud: A New Perspective on
     Tackling an Intransigent Problem, 16 FORDHAM J. CORP. & FIN. L. 743, 754, 775 (2011) (banks and credit card
28   companies pass on costs of fraud to consumers in the form of higher prices, banking costs, and other charges); see
      SENTENCING MEMORANDUM/HLADYR                                                                  UNITED STATES ATTORNEY
                                                                                                   700 STEWART STREET, SUITE 5220
      CR17-00276RSM - 23
                                                                                                     SEATTLE, WASHINGTON 98101
                                                                                                           (206) 553-7970
              Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 24 of 27




 1 year sentence is needed to provide just punishment and to vindicate the interests of these
 2 victims.
 3
     D.      The Need to Afford Adequate Deterrence to Criminal Conduct
 4           High rewards and a relatively low risk of detection are basic features of modern
 5 cybercrime. However, appropriately severe sentences can impact the cost-benefit
 6 analysis of would-be cybercriminals. Computer hackers are among the most
 7 sophisticated criminals in the world and are known to closely monitor U.S. authorities’
 8 response to cybercrime and plan accordingly. Achieving general deterrence in this area,
 9 therefore, appears somewhat promising. See United States v. Martin, 455 F.3d 1227,
10 1240 (11th Cir. 2006) (because “economic and fraud-based crime are more rational, cool,
11 and calculated than sudden crimes of passion or opportunity, these crimes are prime
12 candidates for general deterrence”).
13           This case demonstrates that there is an acute need to impose a sentence that deters
14 others from joining cybercriminal organizations. Criminal enterprises such as FIN7 rely
15 on the ability to recruit technologically skilled individuals such as Defendant Hladyr. A
16 ten-year sentence will put potential recruits on notice that engaging in cybercrime will
17 subject them to significant prison sentences that are commensurate with the harm they
18 cause. A ten-year sentence will also send a message to FIN7 members who are still
19 engaged in criminal activity. Intercepted communications between these members show
20 that they are closely watching the progression of the cases against their former
21 colleagues. It is important that they know the severe consequences they face not just for
22 their past crimes, but any future crimes they should commit. Giving one of their valued
23 colleagues a decade of jail time will convincingly show at least some that the cost of
24 doing business is too high.
25
26
27
     also Ronald Mann, Credit Cards and Debit Cards in the United States and Japan, 55 VAND. L. REV. 1055, 1093-
28   94 (2002) (credit card companies pass on costs of fraud to cardholders and merchants).
      SENTENCING MEMORANDUM/HLADYR                                                           UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5220
      CR17-00276RSM - 24
                                                                                              SEATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
            Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 25 of 27




 1 E.      The Need to Avoid Unwarranted Sentencing Disparity
 2         Cybercrime takes many forms, and it is difficult to compare cybercriminal
 3 schemes that utilize different methodologies and that impact different groups of victims.
 4 For this reason, it is difficult to compare sentences imposed on defendants who
 5 participated in different cybercriminal enterprises. Nevertheless, two cases from the
 6 Western District of Washington provide important reference points.
 7         In the first case, United States v. Schrooten, CR12-085RSM, this Court sentenced
 8 a prominent hacker and payment card thief to 12 years pursuant to a Rule 11(c)(1)(C)
 9 plea agreement. Although Schrooten’s carding ring was considered substantial at the
10 time, he had in his possession only 100,000 stolen payment card numbers. In the second
11 case, United States v. Roman Seleznev, CR11-70RAJ, Judge Jones sentenced the leader of
12 an extensive payment card trafficking ring to 27 years after he was convicted at trial.
13 Seleznev’s carding ring was substantially smaller in scope than FIN7, and he ultimately
14 was held responsible for only 2.9 million stolen payment cards that were found in his
15 possession. However, there were many aggravating factors in Seleznev’s case including
16 his leadership role, the enormous amount of proceeds he received, his extensive efforts to
17 obstruct justice, and evidence that he had stolen many more payment cards.
18         The Schrooten and Seleznev cases involved schemes that were orders of
19 magnitude smaller than the FIN7 criminal enterprise. However, both defendants were
20 deserving of harsher sentences than Defendant Hladyr because they were the leaders of
21 their respective schemes and reaped most of the illegal proceeds. Although Defendant
22 Hladyr was a key member of FIN7, he was not the driving force behind his criminal
23 enterprise as were Schrooten and Seleznev. Accordingly, a sentence of ten-years
24 appropriately balances the differences between these three cases and reaches a just result.
25         In contrast, the defense’s recommendation of time-served (approximately 39
26 months) would create a severe disparity with not only the Schrooten and Seleznev cases,
27 but also with cases involving less sophisticated schemes or much smaller fraud amounts.
28
     SENTENCING MEMORANDUM/HLADYR                                             UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     CR17-00276RSM - 25
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
            Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 26 of 27




 1 For example, in United States v. Guthrie, CR16-253JLR, Judge Robart imposed four-year
 2 sentences on two identity thieves who used stolen, personally identifiable information to
 3 generate approximately $213,521 in wire fraud proceeds. Similarly, in the Schrooten
 4 case, this Court imposes a seven-year sentence on Christopher Schroebel, a lower-level
 5 member of the carding ring who had possession of only 86,400 stolen payment cards.
 6 Defendant Hladyr deserves a substantially higher sentence than the sentences in posed in
 7 these cases, particularly given Defendant’s significant role in a criminal enterprise that
 8 caused such a devasting impact worldwide.
 9
10 //
11
12
     //
13
14
15 //
16
17
     //
18
19
20 //
21
22
     //
23
24
25
26
27
28
      SENTENCING MEMORANDUM/HLADYR                                             UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      CR17-00276RSM - 26
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
          Case 2:17-cr-00276-RSM Document 85 Filed 04/09/21 Page 27 of 27




1                                   V.     CONCLUSION
2         For the reasons set forth above and in the government related filing, the United
3 States respectfully requests that the Court impose a total sentence of 120 months on
4 Counts 1 and 16 (with credit for time served in international and domestic custody), order
5 restitution in the amount of $2,500,000, order Defendant to forfeit a sum of money in the
6 amount of $100,000, and impose a $200 special assessment.
7         DATED this 9th day of April, 2021.
8
                                                    Respectfully submitted,
9
10                                                  TESSA M. GORMAN
                                                    Acting United States Attorney
11
12                                                  /s/ Francis Franze-Nakamura
                                                    FRANCIS FRANZE-NAKAMURA
13
                                                    STEVEN MASADA
14                                                  Assistant United States Attorneys
                                                    United States Attorney’s Office
15
                                                    700 Stewart Street, Suite 5220
16                                                  Seattle, Washington 98101-1271
                                                    Telephone: 206.553.4402
17
                                                    Fax: 206.553.4440
18                                                  Email: francis.franze@usdoj.gov
19
                                                    ANTHONY TEELUCKSINGH
20                                                  Senior Trial Attorney
                                                    Computer Crime and Intellectual
21
                                                    Property Section, U.S. Department of
22                                                  Justice
23
24
25
26
27
28
     SENTENCING MEMORANDUM/HLADYR                                              UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     CR17-00276RSM - 27
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
